Citation Nr: 1719171	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-45 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to a higher initial rating for bilateral tinea pedis with onychomycosis, in excess of 0 percent prior to December 22, 2015, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

In January 2016, the RO granted a higher initial 10 percent rating for bilateral tinea pedis with onychomycosis from December 22, 2015, creating a staged rating.

The Veteran testified at a May 2016 Board videoconference hearing; the hearing transcript is of record.  

In July 2016, the Board remanded the appeal for additional development, which included a request for updated VA treatment records and a supplemental medical opinion to address the etiology of the Veteran's lumbar spine disability.  This was accomplished, and the Board finds that it may proceed with a decision on the issue of service connection for degenerative disc disease of the lumbar spine.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board finds, however, that an additional remand is necessary to address the initial rating claim on appeal.

The issue of entitlement to a higher initial rating for bilateral tinea pedis with onychomycosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have chronic symptoms of lumbar spine degenerative disc disease in service and continuous symptoms after service separation.

2.  Arthritis in the lumbar spine did not manifest to a compensable degree within one year of separation from service.

3.  Currently diagnosed lumbar spine degenerative disc disease was not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued August 2014 preadjudicatory notice to the Veteran which met the VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements and testimony, VA and private medical records, and VA examinations and opinions.  The Board finds that the AOJ substantially complied with the July 2016 Board remand directives in obtaining a supplemental VA opinion to address the Veteran's lumbar spine disability.  

The Board finds that, cumulatively, February 2010 and November 2016 VA opinions adequately address the Veteran's claim for service connection for lumbar spine degenerative disc disease and include adequate rationale for the opinions rendered based on the evidence of record, and the November 2016 opinion took into consideration new lay evidence and testimony provided by the Veteran with regard to his history of injury.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R.  § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that his current back disability is related to carrying radio equipment on his back and associated injuries in service.  

The Veteran has currently diagnosed degenerative disc disease in the lumbar spine.  See VA and private treatment records and a February 2010 VA examination.

Service treatment records show that the Veteran was treated for injuries to the lumbar spine in service.  An August 1981 clinical treatment report shows that the Veteran reported that he pulled a muscle in the left lower back.  He was assessed with a muscle sprain and was treated with pain medication and hot soaks.  In December 1981, the Veteran was treated for back pain after a twisting-jump while playing basketball.  He was diagnosed with low back muscular pain and was treated with pain medication.  He was treated in June 1983 for back pain after lifting a large box.  X-rays were within normal limits and the Veteran was given 24-hours bedrest.  His condition was stated to have improved on release.  No further back complaints were noted in service.  A May 1986 periodic examination shows that an examination of the spine was normal and the Veteran denied having recurrent back pain on a May 1986 Report of Medical History.  

The earliest post-service evidence of a chronic back disability was in 2000, many years after the Veteran's March 1987 separation from service.  Private treatment records from the Cleveland Clinic reflect treatment for the lumbar spine beginning in 2000, after a work-related injury to the back.  A July 2000 treatment report shows that the Veteran hurt his back that morning while lifting a 60 pound rod at work.  He was assessed with thoracic back pain.  The record shows that the Veteran was next seen in January 2000 for complaints of low back pain, present for two weeks since lifting at work.  He reported having a similar episode of acute low back pain in July 2000 and was seeing a chiropractor.  In October 2001, the Veteran was noted to have longstanding low back pain and had been seeing a chiropractor.  He was diagnosed with lumbago, and was referred for further evaluation.  In a December 2001 clinical note from the Spine Center, the Veteran reported a history of low back pain which he related to an injury at work after lifting an 80 pound bar, and when he was diagnosed with thoracic sprain/strain.  Since that time, he had four episodes where his pain was aggravated.  He was referred for an MRI of the lumbar spine.  The January 2002 MRI showed moderate central canal stenosis with right paracentral disc protrusion at the L4-L5 level.  

VA treatment records show that the Veteran has current degenerative disc disease of the lumbar spine, and that he has continued to receive treatment for back pain and for his back giving out.  

In May 2016 Board hearing testimony, the Veteran reported having four in-service injuries to the lumbar spine, and also indicated that his work as a radio teletype operator in service required him to carry all of his equipment in backpacks out in the field.  He testified that after separation, he had episodes of back pain occurring once or twice a year with his back going out periodically.  He reported, however, that when he was discharged in 1987, his back was not hurting.  He reported that post-service when he started working for Howell Bell, he had a few episodes of back pain, but they were short lived.  He reported that his back would go out once or twice a year in the 80s.  He reported that he thought it was a muscle injury, but reported that when he started working at the Cleveland Clinic and his back went out, he requested an MRI.  

The Board finds that the Veteran did not have chronic lumbar spine symptoms in service and continuous symptoms after service separation.  The Veteran had back injuries in service, supported by findings shown in service treatment records, and has identified intermittent back symptoms post-service occurring once or twice a year with his back going out, apparently, since the 1980s, but he also specified that he did not have back pain present at the time of his separation from service.  Service treatment records and the Veteran's lay testimony show that he was treated on three to four separate occasions for back injuries in service, but service treatment records show that back pain was not chronic in service, and had resolved subsequent to the injuries with his last in-service back injury documented in June 1983.  On a May 1986 periodic examination and Report of Medical History, the Veteran indicated that he did not have recurrent back pain and he reported in hearing testimony that he did not have back pain symptoms at the time of his separation from service.  Absent any back pain symptoms from June 1983 to March 1987, the Board finds that the Veteran did not have chronic back pain symptoms in service.    

The Board finds that the Veteran is competent to describe symptoms of back pain both in service and in post-service in hearing testimony, and is credible in identifying back injuries in service.  The Board finds, however, that his testimony fails to establish both chronic symptoms in service and continuous lumbar spine symptoms post-service.  While the Veteran's testimony indicates that he had intermittent episodes of back pain occurring since 1987, the Board finds that his testimony in that regard is not entirely credible in light of the lack of lumbar spine complaints shown in the medical record for many years after service separation and in light of other inconsistencies in the Veteran's testimony with contemporaneous evidence of  record.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

As noted above, the Veteran was first treated for chronic complaints of back pain after work-related injuries in 2000 and 2001, and degenerative disc disease in the lumbar spine was first diagnosed in 2002, years after service separation.  Notably, during these initial evaluations in 2000 and 2001, the only reference made to prior episodes of back pain were identified in reference to the work-related injuries with no mention of chronic pain symptoms existing prior to the time of the work-related injuries.  While the Veteran testified that he sought an MRI when he was working at the Cleveland Clinic because his back went, stating that he did not have to be working or anything, and that he could sneeze and it would go out, he failed to mention the contemporaneous work-related back injuries prior to being referred for an MRI.  The Board finds that the statements made in private treatment records identifying a history of work-related injuries preceding the onset of back pain and referral for an MRI are more probative than his more recent assertions made for compensation purposes.  Moreover, the Board finds that the Veteran's testimony, taken at face value, does not establish the presence of continuous back symptoms since service-separation, but instead, identifies intermittent episodes of back pain occurring over an unspecified period of time.  For these reasons, the Board finds that the Veteran's lay testimony when considered along with other evidence of record does not establish chronic symptoms of lumbar spine degenerative disc disease in service and continuous symptoms since service separation.  

Arthritis in the lumbar spine did not manifest to a compensable degree within one year of separation from service.  The earliest evidence of pathology in the lumbar spine was in a 2002 MRI.    

The Board finds that a currently diagnosed lumbar spine disability was not incurred in service, and is not related to lumbar spine injuries shown in service.  While the Veteran indicated in May 2016 hearing testimony that his lumbar spine disability was related to service, the Board finds that as a lay person, the Veteran is not competent to provide an opinion regarding the nexus of the claimed disability to service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of degenerative disc disease of the lumbar spine, and the Board finds that his lay assertions attempting to relate arthritis to service are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

February 2010 and November 2016 VA opinions indicate that lumbar spine degenerative disc disease is not related to service or in-service back injuries.  A February 2010 VA examiner noted that the Veteran had several injuries to the back in service, documented as a sprain and strain.  The examiner noted that the Veteran had a work-related injury in 2000 and was found to have degenerative disc disease on an MRI scan in 2002.  He stated that the Veteran now had persistent low back pain.  The VA examiner opined, based on a review of the record, with other injuries to the back noted, that degenerative disc disease of the lumbar spine was not likely related to sprain and strain in service, but was related to natural age progression.

A November 2016 supplemental opinion, provided by a different VA examiner, included a review of the record.  The VA examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner's reasoning was based on a review of the record.  He cited, consistent with the Board's own finding, three separate episodes of low back pain shown in service treatment records, all diagnosed as pulled muscles, or muscular pain/back strain.  He opined that these all self-resolved, and a May 1986 physical examination was silent for any low back condition or findings.  There was no medical evidence until July 2000 at which time the Veteran was seen for back strain that happened that day, and he was seen several more times between 2001 and 2002 for contemporaneous injuries with no reference to back pain since service.  The VA examiner did review the Veteran's hearing testimony, and indicated that while he had no reason to doubt the Veteran's sincerity, there was sill not enough medical evidence to have a nexus to service.  The VA examiner noted that if the Veteran's testimony alone was simply enough, it may be appropriate to link his back complaints to service, but this would not require a medical opinion.

The Veteran's representative contends in a February 2017 statement that the November 2016 supplemental opinion is inadequate because the examiner appeared to attempt to adjudicate the claim instead of conducting a thorough and complete examination of record.  The Board finds that while the examiner provided some additional commentary in the rational in stating that it may be appropriate to link the Veteran's back disability to service, "if the Veteran's testimony alone is simply enough," as noted by the Veteran's representative, the medical opinion provided is nonetheless adequate and was based on a thorough and complete examination of record and an accurate factual premise consistent with the Board's own findings.  In that regard, the examiner accurately cited findings from service treatment records and post-service treatment records in providing the opinion, and based the opinion on those findings with consideration of hearing testimony provided.  Moreover, the Board has found that the Veteran's testimony alone is not enough to establish service connection based on chronicity and continuity of symptomatology.  Thus, the examiner's statement in this regard does not render the November 2016 opinion inadequate.  The Board finds that the February 2010 VA opinion provides further support for the November 2016 VA findings, and these opinions show that diagnosed lumbar spine degenerative disc disease is not at least as likely as not related to service.  The Board finds that the evidence of record does not otherwise establish a nexus between the Veteran's lumbar spine disability and service.  

For the reasons discussed above, the Board finds that the weight of the evidence is against the claim for service connection for degenerative disc disease of the lumbar spine.  Because the preponderance of the evidence is against the claim for service connection for lumbar spine degenerative disc disease, the appeal must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for lumbar spine degenerative disc disease is denied.



REMAND

The Board remanded the appeal for a higher initial rating for bilateral tinea pedis with onychomycosis, in pertinent part, for an updated VA examination to address the current severity of the disability.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); Caffrey v. Brown, 6 Vet. App. 377 (1995).

The Veteran was scheduled for a November 2016 VA dermatology examination at the VA Medical Center (VAMC) in Erie, Pennsylvania, which he did not attend.  However, a Report of General Information shows that two weeks prior to the examination, the Veteran called to request that he be rescheduled for an examination at the VAMC in Cleveland, Ohio since he did not have transportation.  The record shows that the examination had been scheduled at the VAMC in Erie, Pennsylvania because the Veteran was working at the VAMC in Cleveland, Ohio.  A second December 2016 report of contact shows that the Veteran, again, requested that his examination be rescheduled because he was not able to make the scheduled VA examination in Erie, Pennsylvania due to transportation issues.  

The Board finds that the Veteran made a timely request to have his VA examination rescheduled at the VAMC in Cleveland, Ohio and it does not appear that he AOJ acted on this request.  Accordingly, the Board finds that a remand is warranted to reschedule the Veteran for a VA examination at the VAMC in Cleveland, Ohio.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should reschedule the Veteran for a VA examination at the VA Medical Center in Cleveland, Ohio to address the current severity of service-connected tinea pedis with onychomycosis.  All indicated studies or tests should be conducted.  

The Veteran is advised that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.665 (2016). 

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


